Case 5:20-cv-00453-MTT Document 56-2 Filed 04/09/21 Page 1 of 5



                      EXHIBIT B:
            MATERIALS CONSIDERED
          Case 5:20-cv-00453-MTT Document 56-2 Filed 04/09/21 Page 2 of 5



                                          Bibliography

Case Materials:

Verified Complaint, Diamond v. Owens, Case No. 5:15-cv-00050-MTT.

Order Denying Motion to Dismiss, Diamond v. Owens, Case No. 5:15-cv-00050-MTT.

First Amended Complaint, Diamond v. Ward, Case No. 5:20-cv-00453-MTT.

Declaration of Ashley Diamond, Diamond v. Ward, Case No. 5:20-CV-00453-MTT.

Declaration of John Doe (redacted), Diamond v. Ward, Case No. 5:20-CV-00453-MTT.

Declaration of Dr. Randi Ettner, Diamond v. Ward, Case No. 5:20-CV-00453-MTT.

Statement of Facts from Plaintiff’s Motion for a Protective Order, Case No. 5:20-CV-00453-
MTT.

Georgia Department of Corrections Policies and Database Information:

Georgia Department of Corrections, Classification and Management of Transgender and Intersex
Offenders, Standard Operating Procedures 220.09 (July 26, 2019).

Georgia Department of Corrections, Find an Offender database entry for Ashley Diamond (March
8, 2021).

Georgia Department of Corrections, Find an Offender database entries for three incarcerated
people whose profiles match the search for status of “active,” gender of “female,” height of “70 to
77,” and weight of “130 to 140” (March 22, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and height of “70 to 77” (March 22, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” height of “70 to 71,” and weight of “130 to 140” (March 22, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “aggravated sodomy” (March 7, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “burglary before 7/1/12” (March 7, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “entering vehicle” (March 7, 2021).
          Case 5:20-cv-00453-MTT Document 56-2 Filed 04/09/21 Page 3 of 5



Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “escape” (March 7, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “forgery 1st after 6/30/12” (March 7, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “obstruction of a law enforcement officer” (March 7, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “murder” (March 7, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “rape” (March 7, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “sexual assault of a person in custody” (March 7, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “theft by receipt of stolen property” (March 7, 2021).

Georgia Department of Corrections, Find an Offender search results for status of “active,” gender
of “female,” and offense of “theft by taking” (March 7, 2021).

Georgia Department of Corrections, Management and Treatment of Offenders Diagnosed with
Gender Dysphoria, Standard Operating Procedures 507.04.68 (April 7, 2015).

Georgia Department of Corrections, Organizational Chart (January 2021).

Georgia Department of Corrections, Prison Rape Elimination Act – PREA Sexually Abusive
Behavior Prevention and Intervention Program, Standard Operating Procedures 208.06 (December
1, 2014).

Georgia Department of Corrections, Prison Rape Elimination Act (PREA) Sexually Abusive
Behavior Prevention and Intervention Program, Standard Operating Procedures 208.06 (March 2,
2018).

Georgia Department of Corrections, PREA Sexual Victim/Sexual Aggressor Classification
Screening Instrument for Ashley Diamond at Coastal State Prison (2020).

Articles and PREA Materials:

Prison Rape Elimination Act (PREA) Standards, 28 C.F.R. Part 115 et seq.

National Prison Rape Elimination Commission Report (June 2009).
          Case 5:20-cv-00453-MTT Document 56-2 Filed 04/09/21 Page 4 of 5



Allen J. Beck, U.S. Department of Justice, Bureau of Justice Statistics, Sexual Victimization in
Prisons and Jails Reported by Inmates, 2011-12: Supplemental Tables: Prevalence of Sexual
Victimization Among Transgender Adult Inmates 2 (Dec. 2014),
https://www.bjs.gov/content/pub/pdf/svpjri1112_st.pdf.

Valerie Jenness et al., Violence in California Correctional Facilities: An Empirical Examination of
Sexual Assault 2 (Jun. 2007), https://cpb-us-
e2.wpmucdn.com/sites.uci.edu/dist/0/1149/files/2013/06/BulletinVol2Issue2.pdf.

After Years Of ‘Verbal And Physical Abuse’ Trans Woman Strawberry Hampton Is Released
From Prison, Chicago CBS Local (July 10, 2019).

California to house transgender inmates based on gender identity, CBS News (March 29, 2021).

Artemis Moshtaghian and Eric Levenson, California requires correctional facilities to house
transgender inmates based on gender identity, CNN (September 27, 2020).

Mary Emily O’Hara, Connecticut Will Be the FIRST State to Officially House Trans Inmates by
Gender Identity, them. (May 29, 2018).

Eric Harrison, Nearly 200 Women Have Told of Being Raped, Abused in a Georgia Prison
Scandal So Broad Even Officials Say It’s . . . : A 13-Year Nightmare, L.A. Times (December 30,
1992).

Michael Tarm, Transgender inmate gets rare transfer to female prison, AP News (December 27,
2018).

Michael Levenson, Transgender inmate moved to women’s prison, Boston Globe (January 24,
2019).

Transgender prison activist uses experience to push for change, BU News Service (January 22,
2020).

Notices and correspondence:

Notice of Constitutional Violations on Behalf of Ashley Diamond (Third Party PREA Notice)
(May 1, 2020).

Notice of Ongoing Constitutional and PREA Violations on Behalf of Ashley Diamond (Third
Party PREA Notice) (May 20, 2020).

Notice of Retaliation on Behalf of Ashley Diamond (June 3, 2020).

Notice of Constitutional and PREA Violations on Behalf of Ashley Diamond (Third Party PREA
Notice) (July 2, 2020).
         Case 5:20-cv-00453-MTT Document 56-2 Filed 04/09/21 Page 5 of 5



Third Notice of Constitutional and PREA Violations on Behalf of Ashley Diamond (Third Party
PREA Notice) (July 20, 2020).

Fourth Notice of Constitutional and PREA Violations on Behalf of Ashley Diamond (Third Party
PREA Notice) (September 29, 2020).

Re: Ashley Diamond (Third Party PREA Notice) (October 23, 2020).

Re: Ashley Diamond (Notice re: Suicide Risk) (November 2, 2020).

Re: Ashley Diamond (Notice re: Suicide Risk) (November 6, 2020).

Other:

Image of Ashley Diamond

Image of Ashley Diamond

U.S. Department of Justice, Transgender Offender Manual (May 11, 2018).
